Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2019

                            Nos. 04-19-00192-CR & 04-19-00193-CR

                                        John Joe AVALOS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court Nos. 2018CR7068 & 2018CR10374
                         Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER
        John Joe Avalos has filed his appellant’s brief in which he challenges the
constitutionality of a state statute. The record does not reflect that the attorney general is a party
or counsel in the litigation. We therefore order appellant to complete and file in this court by
August 10, 2019 the “Challenge to the Constitutionality of a State Statute” form. See TEX.
CONST. art. V, § 32; TEX. GOV’T CODE § 402.010.

        We order the clerk of this court to provide a copy of the form to appellant. The form may
also be found at http://www.txcourts.gov/media/687731/constitutionality.pdf.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court